Citation Nr: 1824229	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-40 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran appeared at a hearing before the undersigned in July 2015.  A transcript of the hearing is of record.

During the July 2015 hearing, the Veteran testified the primary objective of his service connection claim is to obtain treatment for a dental disability that resulted from in-service trauma.  Thus, the Board finds a service connection claim for a dental disability for treatment purposes has been raised by the record.  See Mays v. Brown, 5 Vet. App. 302 (1993).  This claim must be referred to the Veterans Health Administration for initial adjudication.  See 38 C.F.R. §§ 3.381, 17.161 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the July 2015 hearing, the Veteran reported there are outstanding treatment records that are relevant to his service connection claim for a dental disability for compensation purposes.  VA's duty to assist requires efforts to ensure all relevant treatment records have been obtained and associated with the claims file.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining any outstanding treatment records related to treatment for a dental disability alleged to have resulted from trauma during an in-service physical assault.

2.  Readjudicate the issue on appeal, to include whether an examination is warranted based on any records that may be obtained pursuant to the directive above.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

